Case 8:19-cv-01335-JLS-KES Document 45 Filed 08/07/20 Page 1 of 3 Page ID #:2448




    1   Counsel listed on signature page
    2
    3
    4
    5
    6
    7
    8                    IN THE UNITED STATES DISTRICT COURT
    9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
   10                                   SOUTHERN DIVISION
   11
   12   MICROVENTION, INC., a Delaware             Case No. 8:19-cv-01335-JLS-KES
        corporation,
   13                                              PARTIES’ RESPONSE TO
                               Plaintiff,          AUGUST 3, 2020 ORDER (ECF 44)
   14                                              REGARDING WHETHER ANY
              vs.                                  PARTY INTENDS TO SEEK A
   15                                              STAY OF THIS ACTION
        BALT USA, LLC, a Delaware Limited
   16   Liability Company,                         Hon. Josephine L. Staton
   17                          Defendant.          Courtroom: 10-A
   18
        AND RELATED COUNTERCLAIMS
   19
   20
   21         Plaintiff MicroVention, Inc. (“MVI”) and Defendant Balt USA, LLC
   22   (“Balt”) hereby provide the below response to the Court Order Modifying Pretrial
   23   Scheduling Order (ECF 44) as it relates to whether any party intends to seek a
   24   stay of this action:
   25
   26
   27
   28
                                                                              4844-3804-2822.v9
Case 8:19-cv-01335-JLS-KES Document 45 Filed 08/07/20 Page 2 of 3 Page ID #:2449




    1   Plaintiff MVI Opposes a Stay: Balt is a direct competitor accused of using
    2   former MVI employees to develop its infringing “copy” of MVI’s patented
    3   product. IPR was filed on only one of three patents. It is based on prior art already
    4   considered by the Patent Office. For that reason alone, the IPR should be denied.
    5   35 U.S.C. §325(d) (last sentence). Balt waited until two days before the 1-year
    6   bar to file an IPR relying on the same prior art raised in its invalidity contentions
    7   served 8 months ago. Balt’s dilatory tactics militate against a stay. The parties
    8   have been conferring for months regarding Balt’s production of confidential MVI
    9   documents in Balt’s possession used to develop its infringing product. Balt has
   10   promised to produce this and other critical documents by Aug. 14, 2020. This
   11   production should go forward. The exchange of email discovery currently in
   12   process should proceed. The IPR asserts no claims need be construed in the IPR;
   13   claim construction should proceed here. The IPR decision is due by Jan. 24, 2021.
   14   A stay is unlikely to conserve judicial resources or streamline the litigation.
   15   Defendant Balt Intends to Seek A Stay: Balt disputes MVI’s accusations and
   16   suggests that the Court stay this action at least until the PTO decides whether to
   17   institute Balt’s timely-filed IPR.      The three stay factors favor one here.
   18   Rembrandt Wireless Techs., LP v. Qualcomm Inc., 8-19-cv-00705-JLS-JDE
   19   (C.D. Cal. April 9, 2020). Fact discovery closes Feb. 2021, Markman is Sept. 22,
   20   2020, and no trial date has been set. See id. (granting stay when “the Court has
   21   yet to hold the claim construction hearing or set a trial date [and] expert discovery
   22   has not even begun.”) The IPR uses the prior art disclosure of the other asserted
   23   patents to challenge the ’338 patent. A successful IPR will simplify issues. See
   24   DivX, LLC v. Netflix, Inc., CV 19-1602, 2020 WL 3026034 (C.D. Cal. May 11,
   25   2020) at *3 (staying based on IPRs of a subset of asserted patents, finding that
   26   “judicial resources would be better served by at least waiting to see the outcomes
   27   of Defendants’ pending IPR petitions.”). There is no risk of undue prejudice, at
   28   least because the requested stay and “IPR proceedings are finite in duration.” Id.
                                                -1-
                                                                                 4844-3804-2822.v9
Case 8:19-cv-01335-JLS-KES Document 45 Filed 08/07/20 Page 3 of 3 Page ID #:2450




    1
    2   Dated: August 7, 2020                PILLSBURY WINTHROP SHAW
                                             PITTMAN LLP
    3
    4                                     By:        /s/ Evan Finkel
    5                                           Evan Finkel
                                                Callie A. Bjurstrom
    6                                           Michael S. Horikawa
                                                Chaz M. Hales
    7
                                          Attorneys for Plaintiff
    8                                     MICROVENTION, INC.
    9
   10   Dated: August 7, 2020                KNOBBE, MARTENS, OLSON &
                                             BEAR, LLP
   11
                                          By:        /s/ Sheila N. Swaroop
   12
                                                Sheila N. Swaroop
   13                                           William O. Adams
                                                Nicholas A. Belair
   14                                           Alexander D. Zeng
   15                                     Attorneys for Defendant
                                          BALT USA, LLC
   16
   17                            FILER’S ATTESTATION
   18         Pursuant to Civil L.R. 5-4.3.4(a)(2) regarding signatures, I attest under
   19   penalty of perjury that concurrence in the filing of this document has been
   20   obtained.
   21                                        /s/ Evan Finkel
                                              Evan Finkel
   22
   23
   24
   25
   26
   27
   28
                                             -2-
                                                                             4844-3804-2822.v9
